SUPPLEMENT DATED FEBRUARY 23, 2009 TO PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C On February 20, 2009, shares of the PIMCO High Yield Portfolio of the PIMCO Variable Insurance Trust were substituted with shares of the SCSM PIMCO High Yield Fund of the Sun Capital Advisers Trust; shares of the Lord Abbett Growth & Income Portfolio of the Lord Abbett Series Fund were substituted with shares of the SCSM Lord Abbett Growth & Income Fund of the Sun Capital Advisers Trust; and shares of the Lord Abbett Mid-Cap Value Portfolio of the Lord Abbett Series Fund were substituted with shares of the SCSM Goldman Sachs Mid Cap Value Fund of the Sun Capital Advisers Trust pursuant to an order of the Securities and Exchange Commission.
